                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Cecil Kurrenthes Ransom                                          Docket No. 4:12-CR-116-1FL

                               Petition for Action on Supervised Release

COMES NOW Jonathan A. Holmes, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Cecil Kurrenthes Ransom, who, upon an earlier
plea of guilty to Felon in Possession of a Firearm and Ammunition, was sentenced by the Honorable Louise
W. Flanagan, U.S. District Judge, on April 5, 2013, to the custody of the Bureau of Prisons for a term of 85
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of 36 months.

   Cecil Kurrenthes Ransom was released from custody on January 07, 2019, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On January 17, 2019, the defendant completed a substance abuse assessment at Straight Walk Family
Services in Rocky Mount, NC. No substance abuse treatment was recommended, however, the therapist
believes the defendant would benefit from mental health services due to, “adjustment disorder with mixed
anxiety and depression.”

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate in a program of mental health treatment, as directed by the probation
      office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Jeffrey L. Keller                                /s/ Jonathan A. Holmes
Jeffrey L. Keller                                    Jonathan A. Holmes
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 9196104087
                                                     Executed On: March 15, 2019
Cecil Kurrenthes Ransom
Docket No. 4:12-CR-116-1FL
Petition For Action
Page 2
                                     ORDER OF THE COURT

                                19th
Considered and ordered this _________    day of ____________________,
                                                   March              2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
